J-S38019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHARIF COPELAND                            :
                                               :
                       Appellant               :   No. 579 EDA 2022

            Appeal from the PCRA Order Entered February 25, 2022
             In the Court of Common Pleas of Philadelphia County
                 Criminal Division at CP-51-CR-0002593-2010


BEFORE: KUNSELMAN, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                           FILED NOVEMBER 29, 2022

        Sharif Copeland (Appellant) appeals from the order denying his second

petition for relief filed pursuant to the Post Conviction Relief Act (PCRA). 1 We

affirm.

        On October 1, 2009, at about 8:00 p.m., Sean Griffith (Griffith) left the

house of his girlfriend, Tiera Hinson (Hinson). Griffith encountered his cousin,

Rashawn Woodson (Woodson). Griffith, Woodson and Hinson stood at the

corner of Norwood Street and McKean Street in Philadelphia. After talking for

a few minutes, Hinson began to walk away. The trial court described what

next transpired as follows:

        At that point, [Appellant] walked up to [] Woodson and “threw his
        shoulder” into him. [] Woodson laughed at [Appellant], who then
        pulled a silver .22 caliber handgun out of his waistband. []
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.
J-S38019-22


      Woodson began to run away, but [Appellant] chased him and shot
      at him two times. One of the gunshots hit [] Woodson in his back,
      entering his lung.

             [] Woodson collapsed onto the sidewalk in front of 2012
      Norwood Street, coughing up blood. [] Griffith called 911 on his
      cell phone as [Appellant] ran away from the scene. Police arrived
      and immediately transported [] Woodson to the University of
      Pennsylvania Hospital, where he was pronounced dead. The bullet
      had ruptured the blood vessels in his lung, causing him to die from
      internal bleeding. [Appellant] was arrested the next day.

Trial Court Opinion, 4/9/12, at 2-3 (citations omitted).

      During the investigation, Griffith gave Detective James Pitts (Detective

Pitts) a statement identifying Appellant as the shooter. N.T., 7/12/11, at 241-

67 (Detective Pitts’s testimony). At trial, however, Griffith denied witnessing

the shooting and could not recall portions of the statement he gave to

detectives. See id.

      Hinson, in a signed statement to Detective Domenic Mangoni (Detective

Mangoni), stated that she saw Appellant running from the scene, with one

hand down by his side, immediately after she heard gunshots. Id. at 215

(Detective Mangoni’s testimony).     At trial, Hinson denied portions of her

statement and testified she did not recall seeing Appellant at the scene of the

shooting. Id. at 174-78. The Commonwealth presented the prior inconsistent

statements of Griffith and Hinson through the testimony of Detectives Pitts

and Mangoni. See id. at 241-67, 208-19.

      The Commonwealth also presented the testimony of Bijah Freeman

(Freeman). Freeman testified that she was with Appellant as she walked on


                                     -2-
J-S38019-22


McKean Street toward her boyfriend’s home at 2000 Norwood Street. Id. at

70, 72.    At 22nd and McKean Streets, Freeman continued walking toward

Norwood Street; Appellant continued walking on 22nd Street. Id. at 72. After

knocking on her boyfriend’s door, Freeman heard gunshots coming from

Norwood Street.       Id. at 78.     Freeman testified she saw Appellant running

toward a gold car. Id. at 80, 81.

        A jury subsequently convicted Appellant of third-degree murder,

carrying a firearm without a license and possessing an instrument of crime

(PIC).2 On September 30, 2011, the trial court sentenced Appellant to 20 –

40 years in prison for his conviction of third-degree murder, and concurrent

prison terms of 2 - 4 years for his conviction of carrying a firearm without a

license, and 1 - 2 years for his conviction of PIC. On direct appeal, this Court

affirmed Appellant’s judgment of sentence, and the Pennsylvania Supreme

Court denied allowance of appeal. Commonwealth v. Copeland, 64 A.3d

833 (Pa. Super. 2012) (unpublished memorandum), appeal denied, 67 A.3d

793 (Pa. 2013).

        Appellant filed his first PCRA petition on December 17, 2013.      In an

amended petition, Appellant claimed after-discovered evidence based upon

Griffith’s claim that Detective Pitts had coerced him into implicating Appellant.

Commonwealth v. Copeland, 63 A.3d 833, 2012 Pa. Super. LEXIS 5124,



____________________________________________


2   See 18 Pa.C.S.A. §§ 2502(c), 6106(a)(1), 907(a).

                                           -3-
J-S38019-22


*7 (Pa. Super. 2012) (unpublished memorandum). This Court denied relief

on the basis that Appellant had waived the claim. Id. *10. We further opined:

       [E]ven if the jury heard Griffith testify that Detective Pitts
       threatened to charge him with the murder, the outcome of the
       trial would not likely be different as Griffith had already testified
       at Appellant’s trial that he was coerced into giving the statement.
       Therefore, Appellant’s after-discovered evidence claim would fail
       with regard to [] Griffith’s affidavit.

              With respect to Appellant’s argument that trial counsel was
       ineffective for failing to elicit testimony from [] Griffith that
       Detective Pitts coerced him into giving his statement implicating
       Appellant, we likewise find that the claim would fail, as Appellant
       cannot prove prejudice. … Given that the jury already heard
       Griffith’s testimony that his statement was false because he was
       coerced by the Detectives, additional testimony that his statement
       was false because he was coerced by Detective Pitts by
       threatening to charge him with the murder would not lead to a
       “reasonable probability that, but for counsel’s error, the outcome
       of the trial would have been different.” See Commonwealth v.
       Jones, 210 A.3d [1014,] 1018-19 [(Pa. 2010)]. Accordingly,
       Appellant cannot show prejudice and his ineffective assistance of
       counsel claim fails. Id.

Id. at *11-13 (some citations omitted).

       Appellant filed the instant, counseled PCRA petition on February 10,

2021, and a supplemental petition on May 12, 2021. Appellant claimed newly

obtained affidavits from Freeman and Mitchell Spencer (Spencer), alleging

coercion by detectives, entitled him to relief.3       Following an evidentiary

hearing limited to Freeman’s recantation, the PCRA court dismissed


____________________________________________


3 Appellant additionally claimed the Commonwealth had violated Brady v.
Maryland, 373 U.S. 83 (Pa. 1963), when it failed to provide him with
Detective Pitts’s police misconduct records. Appellant did not raise this issue
in his brief.

                                           -4-
J-S38019-22


Appellant’s second PCRA petition on February 25, 2022. PCRA Court Order,

2/25/22.    Appellant timely appealed.   Appellant and the PCRA court have

complied with Pa.R.A.P. 1925.

      Appellant presents the following issues for our review:

      I.    Did the PCRA court err in finding, without benefit of a
            hearing, that the newly discovered facts provided by []
            Spencer in his September 28, 2020 affidavit that Det[ective]
            [Charles Grebloski (Detective Grebloski)] fabricated his
            statement lacked merit?

      II.   Did the PCRA court err in finding that the newly discovered
            recantation of [] Freeman lacked merit. Specifically, that 1)
            the statement taken by homicide detectives of 12[-]year[-
            ]old [] Freeman and her trial testimony at the age of 15
            were not fabricated, tainted and/or the result of threats and
            coercion and 2) her recantation testimony at the evidentiary
            hearing was incredible?

Appellant’s Brief at 3.

      Our Supreme Court has explained:

      Upon reviewing an order in a PCRA matter, we must determine
      whether the findings of the PCRA court are supported by the
      record and whether the court’s legal conclusions are free from
      error. The findings of the PCRA court and the evidence of record
      are viewed in a light most favorable to the prevailing party. The
      PCRA court’s credibility determinations, when supported by the
      record, are binding; however, this court applies a de novo
      standard of review to the PCRA court’s legal conclusions. We must
      keep in mind that the petitioner has the burden of persuading this
      Court that the PCRA court erred and that such error requires relief.
      Finally, this Court may affirm a valid judgment or order for any
      reason appearing of record.

Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa. 2019) (citations

omitted).




                                     -5-
J-S38019-22


      Appellant’s second PCRA petition, filed on February 10, 2021, was

facially untimely. See 42 Pa.C.S.A. § 9545(b)(1) (requiring any PCRA petition

to be filed within one year of the petitioner’s judgment of sentence). However,

the PCRA court determined that Appellant’s claims

      qualified for the newly-discovered facts exception to the PCRA
      time-bar, since they were premised upon new witness statements
      that were unknown to [Appellant] and could not have been
      ascertained by the exercise of due diligence.

PCRA Court Opinion, 4/25/22, at 4 n.2; see also 42 Pa.C.S.A. § 4525(b)(1)(ii)

(newly-discovered facts exception to the PCRA’s timeliness requirement). Our

review confirms the PCRA court’s determination. Accordingly, we will review

the substantive issues presented by Appellant.

      Appellant first challenges the PCRA court’s conclusion that the newly

discovered facts provided in Spencer’s September 28, 2020, affidavit did not

warrant relief. Appellant’s Brief at 12. Appellant recognizes Spencer gave a

statement to Detective Grebloski the night of the shooting.         Id. at 13.

According to Appellant, Spencer arrived at the shooting scene just as police

left “with the victim in the backseat of their vehicle.” Id. Appellant states:

      There was a large crowd and everyone was saying “they” shot
      [Woodson].    The detective asked who shot him.        Spencer
      responded that “they” said [Appellant] did. No information was
      requested by the detective as to who “they” were.

Id.

      In his September 28, 2020, affidavit, Spencer confirmed he gave

Detective Grebloski a statement, “but the statement that was given to the


                                     -6-
J-S38019-22


court is incorrect[,] I did not say what is stated in the statement the courts

have on record taken by [Detective Grebloski] on October 1, 2009 the night

of the murder.”    Id. at 14 (quoting Spencer Affidavit, 9/28/20, at 1).

Appellant quotes the following statement from Spencer’s affidavit:

        Det. Charles Grebloski asked me what happened and I told
        him I wasn’t there. Det. Charles Grebloski [asked me] what
        [is] my relation to [Woodson] and I told him that he
        ([Wodson]) is my cousin. Det. Charles Grebloski asked me
        did I know [Appellant] and I told him yeah that he
        ([Appellant]) is one of my friend[s] from middle school. Det.
        Charles Grebloski asked me have I ever known [Appellant] to
        carry a gun and I told him no, never!

     Det. Grebloski altered the original statement by putting his own
     statement together meaning the words in that statement the
     courts have on record is not my words they are Det. Charles
     Grebloski from the homicide unit words and back in 2009 I was
     17 years old at the time[,] a minor being int[errogated] by this
     detective without neither my father or mother present during this
     inte[rrogation]/interview.

Id. at 15 (some spelling corrected, emphasis omitted).

     Appellant acknowledges that Spencer was not called as a witness at trial.

Nevertheless, Appellant asserts Spencer’s testimony would have supported

his claims that detectives had fabricated the statements of other witnesses.

Id. at 14-15. Appellant argues:

     The PCRA Court failed [] to take into consideration the fact that
     Spencer could have testified to the tactics that Det. Grebloski used
     in order to manufacture evidence that would inculpate the
     Appellant. Spencer’s testimony would have established that
     detectives had a pattern of misconduct. Importantly, Spencer’s
     testimony would have put the trial recantation evidence from
     Hinson and Griffith in a completely different light. Spencer’s
     testimony would have made Hinson and Griffith’s recantation
     testimony much more likely and credible.

                                    -7-
J-S38019-22



Id. at 15 (footnote omitted). Appellant claims the detective’s fabrication of

evidence “was a genuine issue of material fact” warranting an evidentiary

hearing on this issue. Id. at 18.

      To be granted a new trial based on after-discovered evidence, an

appellant must show that the evidence “(1) could not have been obtained prior

to trial by exercising reasonable diligence; (2) is not merely corroborative or

cumulative; (3) will not be used solely to impeach a witness’s credibility; and

(4) would likely result in a different verdict.” Commonwealth v. Castro, 93

A.3d 818, 821 (Pa. 2014) (quoting Commonwealth v. Pagan, 950 A.2d 270,

292 (Pa. 2008)).    The test is conjunctive; the defendant must show by a

preponderance of the evidence that each of these factors has been met in

order for a new trial to be warranted. Commonwealth v. Padillas, 997 A.2d

356, 363 (Pa. Super. 2010).

      The PCRA court rejected Appellant’s claim, stating:

             According to Spencer’s statement to the police on the night
      of the murder, Spencer said that he received a call from his cousin,
      Demetrius Caldwell, who told Spencer that his other cousin,
      [Woodson], had been shot. Second Petition Exhibit P1 at p. 1.
      When Spencer returned home, he saw police taking[Woodson]
      away and the crowd around the scene told him that [Appellant] had
      shot [Woodson].      Id. at pp. 1-2. Spencer told police that he
      believed the murder was gang related but that [Woodson] was not
      involved in a gang. Id. at p. 2. Spencer claimed that members
      of [Appellant’s] gang had previously shot at Spencer’s house but
      that [Appellant] was not one of the shooters and Spencer had
      never seen [Appellant] with a gun. Id. at pp. 2-3.

            In his September 28, 2020, affidavit, Spencer claims that the
      only portions of his October 1, 2009, statement that are true are

                                     -8-
J-S38019-22


      that [Woodson] and [Appellant] “did not have any beef,” that
      Spencer did not witness the shooting, that he was [Woodson’s]
      cousin, that he knew [Appellant], and that he had never seen
      [Appellant] with a gun. Second Petition Exhibit P2. Spencer then
      alleges that Detective Grebloski “altered the original statement by
      putting his own statement together.” Id. The rest of Spencer’s
      affidavit consists entirely of allegations of unrelated abuse by
      Spencer’s probation officer at the time. Id.

             [Appellant] has failed to show how Spencer’s affidavit would
      likely result in a different verdict if a new trial were granted.
      Spencer did not testify at [Appellant’s] trial, nor was his statement
      to police ever introduced, so this newly alleged fabrication does not
      affect, at all, the evidence presented at trial that [Appellant]
      committed the crimes for which he was convicted.

             In addition, the affidavit fails to set forth any admissible
      evidence helpful to [Appellant] were he to receive a new trial. The
      only information beneficial to the Commonwealth contained in
      Spencer’s original statement was that people in a crowd told
      Spencer that [Appellant] shot [Woodson].         That portion of the
      statement, which reported what other people said to Spencer out of
      court, was inadmissible hearsay and would never have been heard by
      a jury. Because everything else in the statement was helpful to the
      defense ([Appellant] was not involved in gang violence,
      [Appellant] had no beef with [Woodson], and Spencer never saw
      [Appellant] with a gun), Spencer’s averment in his affidavit that
      the police fabricated the statement is completely unhelpful to
      [Appellant]. The remainder of Spencer’s affidavit relating to his
      probation officer is irrelevant to this case. No relief is due.

PCRA Court Opinion, 4/25/22, at 5-6 (emphasis in original).          The record

supports the PCRA court’s findings, and we agree with its analysis and

conclusion. See id. Thus, Appellant’s first issue does not merit relief.

      In his second issue, Appellant argues the newly discovered affidavit of

Freeman, a Commonwealth witness, warrants PCRA relief. Appellant’s Brief

at 18-19. According to Appellant, Freeman testified at trial that she had just

left Appellant and was knocking on her boyfriend’s door when she heard

                                      -9-
J-S38019-22


gunshots. Id. at 19. Appellant acknowledges Freeman’s trial testimony that

she then saw Appellant running toward a gold car. Id. In her December 15,

2020, affidavit, however, Freeman stated she entered the house after hearing

the gunshots. Id. Further, Freeman claimed that officers arrived at the house

immediately thereafter and handcuffed her.        Id. at 20.     According to

Appellant, Freeman could not have seen him running to a gold car because

she was inside of the house immediately after the shooting. Id.

      Appellant additionally directs our attention to Freeman’s explanation

that she was twelve years old at the time of her police interview, officers

refused her request to call her mother, and an officer coerced her to lie at

trial. Id. at 20-22. Appellant claims this new evidence, if presented at trial,

would support the fabrication of evidence claims by Hinson, Griffith and

Spencer.   Id. at 22.   Appellant also asserts that Freeman’s identification

testimony was forever tainted by police tactics. Id. at 22-23.

      In its opinion, the PCRA court detailed Freeman’s various versions of

events, addressed Appellant’s claim, and concluded it did not warrant relief:

            Freeman testified at trial that sometime between 8 p.m. and
      10 p.m. on the night of the murder, she was walking to her
      boyfriend [] Spencer’s house from her house.                N.T.[,]
      7/13/2011[,] at 70-72. On the way, she briefly walked with and
      spoke to [Appellant], whom she knew from the neighborhood. Id.
      at 72-75.    Freeman went straight to [] Spencer’s house after
      parting ways with [Appellant]. Id. at 76. When she reached []
      Spencer’s house and went to knock on the door, she heard a
      gunshot from a few houses down.          Id. at 78-79.  All of this
      testimony was consistent with [Freeman’s] statement to police.
      N.T.[,] 12/3/2021[,] at 54-55.


                                    - 10 -
J-S38019-22


           At trial, Freeman went on to say that after she heard the
     gunshot, she saw [Appellant] running toward a car.              N.T.[,]
     7/13/2011[,] at 80-81. When questioned as to why this information
     was not in her statement to police, she testified that the police had
     never asked. Id. at 84-85. She also claimed at trial that the
     reason she did not tell police about seeing [Appellant] run to a car
     was that the detectives did not give her a chance to do so. N.T.[,]
     7/13/2011[,] at 102-103; N.T.[,] 12/3/2021 at 86-87. Freeman
     further testified at trial that she went inside [] Spencer’s house and
     stayed there until the police arrived about five minutes after the
     shooting. N.T.[,] 7/13/2011[,] at 83.

           At the December 3, 2021, evidentiary hearing, on cross-
     examination, Freeman completely changed her account of the
     timeline on the night of the murder. She claimed that she actually
     saw [Appellant] earlier in the evening, then went to meet up with
     her brothers before they all rode their bicycles to their uncle’s
     house, eventually returning to the neighborhood in a cab and going
     to [] Spencer’s house.      N.T.[,] 12/3/2021[,] at 24-28.    Just
     minutes later during the hearing, Freeman changed her story
     again. When confronted with a statement she gave to a defense
     investigator on December 15, 2020, Freeman testified that she
     actually did see [Appellant] on the way from her house to []
     Spencer’s house, not after she had been to her uncle’s house. Id.
     at 37-38. She claimed that she and her brothers went to their
     uncle’s house after she was questioned by police. Id. at 37-39.

           At the hearing, Freeman testified that the police fabricated
     nearly her entire statement from the night of the murder. N.T.[,]
     12/3/2021[,] at 11-12, 22, 50-52, 56. She testified that, after
     taking her in handcuffs from Spencer’s house to the Roundhouse,
     detectives typed up a statement but did not show it to her or ask her
     to sign it. Id. at 10-12, 16-17. Freeman did eventually admit
     that the signature on the statement was hers. Id. at 57-58.

            At the hearing, Freeman also claimed that detectives coerced
     her testimony. She claimed that the night before she was due to
     testify in court, when she was 15 years old and a new mother,
     police again came to [] Spencer’s house looking for her. Id. at 17.
     They cuffed her, told her to leave her baby unattended, and
     brought her to the Roundhouse. Id. at 17-18. Police sat her on
     a bench and told her she would have to wait there until she was
     due to testify in court the next morning. Id. at 19.


                                     - 11 -
J-S38019-22


           Freeman further testified at the hearing that on the morning
     of her trial testimony, police escorted her to court and brought her
     to an anteroom where the same detectives to whom she had given
     her original statement were waiting. Id. at 19-20. The detectives
     threatened her with jail time if she did not testify in accordance
     with her written statement, which she had never seen before that
     morning.      Id. at 20-21. In her 2020 statement to a defense
     investigator, Freeman said that the detectives had read her
     statement to her before court, but at the hearing she denied that
     they had read it to her. Id. at 60-61. She further testified that
     the defense investigator told her to write that the detectives had
     read her statement to her. Id.

            During trial, Freeman gave very specific details about how
     she perceived the shooting and the moments leading up to the
     shooting. N.T.[,] 7/13/2011[,] at 79, 94, 109-110.                When
     questioned by the Court during the evidentiary hearing, Freeman said
     detectives fabricated that level of specific detail for her to testify to
     at trial and that she was able to remember it. N.T.[,] 12/3/2021[,]
     at 89. Freeman claimed that, although she had never read her
     police statement, she memorized what to say in the anteroom
     before taking the stand at [Appellant’s] trial. Id. at 64-65.

           At the hearing, Freeman claimed that detectives told her to
     say that she had heard [] Griffith say that [Appellant] was the
     shooter even though she did not know Griffith.       Id. at 68-69.
     However, at [Appellant’s] trial, Freeman did not give Griffith’s
     name but rather described his physical appearance.          N.T.[,]
     7/13/2011[,] at 58-59. Freeman also testified at trial that Griffith
     was not the one who told her about the shooting, that it was
     “another teenager.” Id. When questioned at the evidentiary
     hearing, Freeman could not explain why she would have said that
     the speaker was another teenager when the police allegedly told
     her to say it was Griffith. N.T.[,] 12/3/2021[,] at 75.

           At the hearing, Freeman testified that, during her trial
     testimony, she refused to say she witnessed the shooting, despite
     detectives telling her to do so, because she “wasn’t trying to lie”
     and did what she “felt was best.” Id. at 79, 83. Immediately
     thereafter, she said that the real reason she did not testify that she
     witnessed the shooting was because the prosecutor cut her off. Id.
     at 80-81, 83.




                                      - 12 -
J-S38019-22


             Based on this record, the Court found Freeman’s
      testimony to be nearly incomprehensible and entirely
      incredible. N.T.[,] 2/25/2022[,] at 19. Additionally, “recantation
      evidence ‘is notoriously unreliable, particularly where the witness
      claims to have committed perjury.’” Commonwealth v. D’Amato,
      856 A.2d 806, 825 (Pa. 2004) (quoting Commonwealth v. Dennis,
      715 A.2d 404, 416 (Pa. 1998)); see [Commonwealth v.] Small,
      189 A.3d [961,] 977 [(Pa. 2018)] (noting that there is “no less
      reliable form of proof, especially where it involves an admission of
      perjury”).    It is impossible to discern which version of events,
      among her statement to police, testimony at trial, statement to the
      defense investigator, and frequently self-contradicting and
      inconsistent hearing testimony, Freeman is alleging is the truth.
      Unquestionably, her testimony would not result in a
      different verdict if a new trial were granted.            For that
      reason, her recantation does not entitle [Appellant] to
      relief. See Padillas, 997 A.2d at 365 (In determining whether
      after-discovered evidence would result in a different verdict, a
      court is to “consider the integrity of the alleged after-discovered
      evidence, the motive of those offering the evidence, and the overall
      strength of the evidence supporting the conviction.”).

             As the record fully supports the Court’s finding that
      [Appellant’s] proffered after-discovered evidence would not likely
      result in a different verdict if a new trial were granted, that finding
      should not be disturbed. See (Commonwealth v.] Green, 14
      A.3d [114,] 116 [(Pa. Super. 2011)]; [Commonwealth v.] Mason,
      130 A.3d [601,] 617 [(Pa. 2015)]. No relief is due.

PCRA Court Opinion, 4/25/22, at 4-10 (emphasis added). Upon review, we

agree with the PCRA court, and affirm on this basis with regard to Appellant’s

second issue.

      Order affirmed.




                                      - 13 -
J-S38019-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




                          - 14 -